 1 Lionel Z. Glancy (SBN 134180)
   Robert V. Prongay (SBN 270796)
 2 Lesley F. Portnoy (SBN 304851)
   GLANCY PRONGAY & MURRAY LLP
 3 1925 Century Park East, Suite 2100
   Los Angeles, California 90067
 4 Telephone: (310) 201-9150
   Facsimile: (310) 201-9160
 5 Email: info@glancylaw.com

 6 THE ROSEN LAW FIRM, P.A.
   Laurence M. Rosen (SBN 219683)
 7 355 South Grand Avenue, Suite 2450
   Los Angeles, CA 90071
 8 Telephone: (213) 785-2610

 9 Email: lrosen@rosenlegal.com

10 Co-Lead Counsel for Plaintiff and Class

11                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12
      STEVEN G. CHEEHY, Individually and on            Case No: 3:18-cv-00212-CRB
13    Behalf of All Others Similarly Situated,
14                                                     CLASS ACTION
                              Plaintiff,
15                                                     STIPULATION AND [PROPOSED]
                v.                                     ORDER DISMISSING CASE
16    EKSO BIONICS HOLDINGS, INC.,
      THOMAS LOOBY, and MAXIMILLIAN
17    SCHEDER-BIESCHIN,
18
                              Defendants.
19

20

21              Lead Plaintiff James Myers (“Myers”) and Defendants Ekso Bionics Holdings, Inc.,
22 Thomas Looby, and Maximilian Scheder-Bieschin (“Defendants”), by and through their

23 undersigned counsel, hereby agree and stipulate as follows:

24                                             RECITALS
25              WHEREAS, on January 10, 2018, Plaintiff Steven G. Cheehy (“Cheehy”) commenced the
26 above-captioned action, (the “Cheehy Action”), against Defendants.

27

28

                                 STIP. & [PROPOSED] ORDER DISMISSING CASE
     397864.1                               Case No: 3:18-cv-00212-CRB
 1          WHEREAS, on January 2, 2018, Rimon Bekhet (“Bekhet”) filed an action, captioned

 2 Bekhet v. Ekso Bionics Holdings, Inc., No. 1:18-cv-00001 in the United States District Court for

 3 the Eastern District of New York.

 4          WHEREAS, on June 15, 2018, this Court appointed James Myers (“Myers”) as Lead

 5 Plaintiff on behalf of a putative class of purchasers of Ekso Bionics Holdings, Inc. securities.

 6          WHEREAS, on August 14, 2018, Myers filed his Consolidated Amended Class Action

 7 Complaint against Defendants.

 8          WHEREAS, On October 15, 2018, Defendants filed a Motion to Dismiss Lead Plaintiff’s

 9 Consolidated Amended Complaint (Dkt. No. 43);

10          NOW THEREFORE, the Parties hereby STIPULATE and AGREE as follows:

11          1.     Myers will forego filing an opposition to Defendants’ Motion to Dismiss Lead

12 Plaintiff’s Consolidated Amended Complaint.

13          2.     All parties will bear their own costs and expenses relating to this Case, including

14 attorneys’ fees.

15          3.     This matter is dismissed with prejudice as to Lead Plaintiff James Myers and as to

16 plaintiffs Bekhet and Cheehy.

17 Dated: November 29, 2018                       Respectfully submitted,

18                                                GLANCY PRONGAY & MURRAY LLP
19                                                s/ Lesley F. Portnoy
                                                  Lesley F. Portnoy (SBN 304851)
20                                                1925 Century Park East, Suite 2100
                                                  Los Angeles, California 90067
21
                                                  Telephone: (310) 201-9150
22                                                Facsimile: (310) 201-9160
                                                  Email: info@glancylaw.com
23
                                                  Co-Lead Counsel for Lead Plaintiff James Myers
24

25

26

27

28

                                                      2
 1                                 THE ROSEN LAW FIRM, P.A.

 2                                 s/ Laurence M. Rosen
                                   Laurence M. Rosen (SBN 219683)
 3
                                   355 South Grand Avenue, Suite 2450
 4                                 Los Angeles, CA 90071
                                   Telephone: (213) 785-2610
 5                                 Email: lrosen@rosenlegal.com
 6                                 Co-Lead Counsel for Lead Plaintiff James Myers and
                                   Plaintiff Rimon Bekhet
 7

 8                                 POMERANTZ, LLP

 9                                 s/ Jennifer Pafiti
                                   Jennifer Pafiti (SBN 282790)
10                                 468 North Camden Drive
                                   Beverly Hills, CA 90210
11
                                   Telephone: 818-532-6499
12                                 Email: jpafiti@pomlaw.com

13                                 Counsel for Plaintiff Steven G. Cheehy

14 Dated: November 29, 2018        MORRISON & FOERSTER LLP

15                                 s/ Darryl P. Rains__________
                                   Darryl P. Rains
16                                 755 Page Mill Road
                                   Palo Alto, CA 94304-1018
17                                 Telephone: (650) 813-5600
                                   Facsimile: (650) 494-0792
18
                                   Email: Drains@mofo.com
19
                                   Counsel for Defendants Ekso Bionics Holdings, Inc.,
20                                 Thomas Looby, and Maximillian Scheder-Bieschin
21

22 PURSUANT TO STIPULATION, IT IS SO ORDERED

23

24 DATED: _____________________
           December 4, 2018        __________________________________________
                                   The Honorable Charles R. Breyer
25                                 United States District Judge

26

27

28

                                      3
